Citation Nr: 1723567	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, including major depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic eye disability.  

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to June 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in September 2014 for further development of the evidence and to insure due process.  This has been accomplished and the case is returned for further appellate consideration.  


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied entitlement to service connection for schizophrenia.  

2.  Evidence received subsequent to the December 1997 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  A chronic eye disability is not related to active service, was not evident during service or until many years thereafter, and is not shown to have been caused by any in-service event.

4.  Service connection is not currently in effect for any disability.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the December 1997 decision of the Board is not new and material, the claim is not reopened and the December 1997 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2016)

2.  A chronic eye disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The requirements for TDIU have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2006, May 2007, February 2011, and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  It is noted that it was certified in July 2009 that there was insufficient information to verify possible stressors to which the Veteran may have been exposed during service.  In July 2010 it was further certified that records utilized in a disability determination of the Social Security Administration (SSA) were not available for review.  The Veteran was afforded a VA medical examination regarding his eye disorder in October 2014, pursuant to remand by the Board.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Regarding the matter of whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4) (2016).   Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  Id.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
VA regulations provide that refractive error of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Presbyopia is "hyperopia and impairment of vision due to ... old age."  Dorland's Illustrated Medical Dictionary 1349 (28th ed. 1994).  Hyperopia is that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia."  Dorland's Illustrated Medical Dictionary 797 (28th ed. 1994).  Myopia is that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus in front of the retina.  Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Astigmatism is due to unequal curvature of the refractive surfaces of the eye, hence a point source of light cannot be brought to a point focus on the retina, but is spread over a more or less diffuse area.  Dorland's Illustrated Medical Dictionary 151 (28th ed. 1994).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

An Acquired Psychiatric Disorder

The Veteran contends that service connection should be awarded for an acquired psychiatric disorder as this disability was either caused by service or aggravated therein.  It is noted that during testimony before the undersigned and in correspondence received from the Veteran, he has asserted that he suffers from PTSD, which, he states, was incurred as a result of one day of service in the Persian Gulf while on board the U.S.S. Enterprise in January 1980.  

It is initially noted that service connection for schizophrenia, the Veteran's currently diagnosed psychiatric disorder, was previously denied by the Board in a December 1997 decision, which found that new and material evidence had not been received to reopen a claim of service connection that had been previously denied.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  Under such circumstances, the decision of the Board is final, with the exception that a veteran may later reopen his claim if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be determined whether or not new and material evidence has been submitted such that the claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Review of the record shows that at the time of the most recent denial of service connection for schizophrenia, by the Board in December 1997, the record included the Veteran's STRs among which was a report of hospitalization prior to the Veteran's entrance into service wherein he was diagnosed with a schizoaffective disorder.  The record shows that there was also a diagnostic question of a manic-depressive disorder for which the Veteran was placed on lithium carbonate medication.  He left the hospital against medical advice before the effectiveness of this medication could be ascertained.  On examination for entry into active duty, no pertinent abnormality was noted.  STRs show that the Veteran was hospitalized in January 1981.  He was unresponsive and uncommunicative on admission.  Antipsychotic medication was started with increasing doses that became necessary because of his rapidly deteriorating mental status.  By the fourth day of his admission, the Veteran was able to disclose prior hospitalizations and treatments with improvement slow but progressive.  The diagnosis was schizophrenia, undifferentiated type, existed prior to service.  The Veteran's separation was recommended and accomplished with a Medical Board proceeding finding that the schizophrenia had existed prior to service and was not aggravated by active duty.  

Additional evidence of record at the time of the Board's December 1997 decision included testimony given by the Veteran at a hearing on appeal and a report of VA examination dated in August 1996 with a diagnosis of schizoaffective disorder, by history.  At that time, the possibility of PTSD was also investigated and the diagnosis was not confirmed.  In addition, there were private treatment records of psychiatric treatment in 1997 and a letter from a private physician who related the Veteran's history of psychiatric hospitalizations and then relayed the Veteran's contention that his psychiatric disorder was aggravated by his Navy work assignments.  At that time, the Board found that, as the physician did not offer a medical opinion concerning how such aggravation occurred during service, it was not material evidence justifying the reopening of the Veteran's claim.  

In support of his application to reopen the claim of service connection for an acquired psychiatric disorder, the Veteran has alleged that he suffers from PTSD, which he asserts is related on an incident that he says occurred in January 1980 when he was stationed on board the U. S. S. Enterprise.  For entitlement to service connection for PTSD, it is noted that this requires precise findings.  These findings are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Veteran has stated that he had "1 day at war.  Beiruit (sic) had been hit."  He indicated that his ship was, at that time, destined for the Persian Gulf area.  The Board finds that there is no merit to these contentions as the U. S. S. Enterprise was not en route to the Persian Gulf during 1980 and the bombing of the Marine barracks in Beirut, Lebanon, did not occur until 1983.  Additionally, it was formally found in July 2009 that there was insufficient information provided by the Veteran for possible verification of an in-service stressor that could have caused PTSD.  While a March 2014 statement from a private physician includes a diagnosis of PTSD as well as schizophrenia, there is no basis provided for such a diagnosis and no causal nexus relating the current symptomatology to a claimed in-service stressor.  

Additional medical records include treatment for schizophrenia and major depression.  This evidence consists primarily of records of treatment many years after service that does not indicate in any way that the conditions are service connected either directly or by aggravation of a pre-existing psychiatric disability.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  While the Veteran also gave testimony before the undersigned at a Travel Board hearing, this essentially duplicates the sworn testimony given at the time of the prior Board denial in 1997.  

For these reasons, the Board finds that the evidence received subsequent to the December 1997 Board decision that continued the denial of service connection for schizophrenia is insufficient to reopen the claim.  As such, the December 1997 Board decision is final and the appeal is denied.  


Eye Disability 

The Veteran contends that service connection should be established for a bilateral eye disability that he believes is the result of service.  During the Board hearing in February 2014, he testified that he believed that his eye disorder was caused by lead paint chips that flaked off the ship that he was scraping in preparation for a new painting.  

Review of the record shows that the Veteran was treated for complaints of dizziness and headaches mainly when looking with near vision.  After evaluation, it was found that the headaches were not caused by any eye disorder and a neurologic evaluation was recommended.  Examination for entry into active duty showed no pertinent abnormality.  There were no complaints or manifestations of an eye disorder during service and normal clinical evaluation of the eyes on examination for separation from service when uncorrected distant visual acuity was noted to be 20/40 in each eye.  In August 2012, the Veteran was diagnosed with lattice degeneration of the right eye and chorioretinal scars (CRS) of the left eye.  He was also diagnosed with presbyopia of each eye.  

An examination was conducted by VA in October 2014.  At that time the Veteran claimed to have a chronic acquired eye disability due to exposure to lead paint chips during service.  On examination, corrected visual acuity of 20/40 or better was noted in each eye.  On medical history it was reported that he had been diagnosed as having lattice degeneration of the inferior right eye, CRS of the inferior left eye, and presbyopia.  Examination of the fundus showed lattice pigmentation from 4 to 8 o'clock in the right eye and CRS in the left eye.  The eye conditions included cataracts of each eye, age related and unrelated to service; and lattice degeneration, unrelated to service.  There was no evidence found on this examination that the Veteran was visually impaired or had a chronic eye disability.  His bilateral corrected visual acuity was 20/20 in each eye and near and confrontation visual fields were full.  

The record shows that the Veteran did not have an eye disorder while on active duty, nor does the current examination demonstrate current visual impairment.  While he was noted to have inferior lattice degeneration in the right eye and CRS in the left eye, these were not shown to interfere with his vision and were not found by the VA examiner in October 2014 to be related in any way to service.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, there is no objective evidence that links the lattice degeneration or CRS with service.  While the Veteran was diagnosed with presbyopia by history, this is refractive error and not eligible for compensation benefits.  See 38 C.F.R. § 3.303(c).  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic eye disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Review of the record shows that the Veteran is not currently service connected for any disability.  As TDIU requires that a veteran be disabled by reason of service-connected disability, there is no legal basis for him to receive this benefit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

New and material evidence having not been received to reopen a claim of service connection for an acquired psychiatric disability, including major depression and PTSD, the appeal is denied.  

Service connection for a chronic eye disability is denied.  

Entitlement to TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


